18-1528
     Lin v. Barr
                                                                                   BIA
                                                                           A078 286 967

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 26th day of December, two thousand nineteen.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8            CHRISTOPHER F. DRONEY,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   MIN FAN LIN, AKA MIN FANG LIN,
14            Petitioner,
15
16                 v.                                            18-1528
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Min Fan Lin, pro se, Columbus,
24                                    OH.
25
26   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
27                                    Attorney General; Liza S. Murcia,
28                                    Senior Litigation Counsel;
29                                    Kathleen Kelly Volkert, Trial
30                                    Attorney, Office of Immigration
31                                    Litigation, United States
32                                    Department of Justice, Washington,
33                                    DC.
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5          Petitioner Min Fan Lin, a native and citizen of the

6    People’s Republic of China, seeks review of an April 23, 2018,

7    decision of the BIA, denying her motion to reopen.        In re Min

8    Fan Lin, No. A078 286 967 (B.I.A. Apr. 23, 2018).        We assume

9    the   parties’   familiarity   with   the   underlying   facts   and

10   procedural history.

11         The applicable standards of review are well established.

12   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

13   2008).   In her motion to reopen, Lin asserted that conditions

14   for Falun Gong practitioners had worsened in China, and that

15   Chinese officials had discovered that she has been practicing

16   Falun Gong in the United States and sending Falun Gong-related

17   materials to China.   She argued that these conditions excused

18   the time and numerical limitations applicable to her motion

19   and established her prima facie eligibility for asylum and

20   related relief.

21         It is undisputed that Lin’s 2017 motion was untimely and

22   number-barred because it was her second motion and was filed


                                     2
1    more than 13 years after her removal order became final in

2    2004.     See    8 U.S.C.   § 1229a(c)(7)(A),    (C)(i);     8 C.F.R.

3    § 1003.2(c)(2).     There is, however, an exception to the time

4    and numerical limits if the movant seeks asylum and the motion

5    is “based on changed country conditions arising in the country

6    of nationality or the country to which removal has been

7    ordered, if such evidence is material and was not available

8    and would not have been discovered or presented at the

9    previous proceedings.”         8 U.S.C. § 1229a(c)(7)(C)(ii); see

10   also 8 C.F.R. § 1003.2(c)(3)(ii).         The BIA did not err in

11   finding that Lin failed to establish a material change in

12   conditions in China.

13        “In determining whether evidence accompanying a motion

14   to   reopen     demonstrates    a   material   change   in   country

15   conditions that would justify reopening, [the BIA] compare[s]

16   the evidence of country conditions submitted with the motion

17   to those that existed at the time of the merits hearing

18   below.”   In re S-Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A. 2007).

19   As the BIA found, the evidence demonstrates that the Chinese

20   government has continuously repressed and mistreated Falun

21   Gong practitioners since at least 1999, well before Lin’s

22   2003 hearing.      See In re S-Y-G-, 24 I. & N. Dec. at 257


                                         3
1    (“Change that is incremental or incidental does not meet the

2    regulatory requirements for late motions.”).          Further, the

3    BIA did not err in declining to credit Lin’s evidence that

4    officials had detained her sister for practicing Falun Gong

5    and in so doing had discovered Lin’s Falun Gong activities.

6    In addition to the agency’s underlying determination that Lin

7    was   not   credible,   Lin’s   sister’s   unsworn   statement   was

8    prepared for litigation by an interested witness, and her

9    sister’s detention certificate did not include an address of

10   the   detention    facility,     was   unsigned,     and   was   not

11   authenticated in any manner.      See Qin Wen Zheng v. Gonzales,

12   500 F.3d 143, 146-49 (2d Cir. 2007) (agency may decline to

13   credit uncorroborated individualized evidence submitted with

14   a motion to reopen by an alien who was found not credible in

15   the underlying proceeding); Y.C. v. Holder, 741 F.3d 324, 334

16   (2d Cir. 2013) (deferring to agency’s decisions regarding the

17   weight of evidence and finding no error in decision not to

18   credit relative’s letter from China because it was unsworn

19   and from an interested witness).

20         Because the BIA reasonably concluded that Lin failed to

21   demonstrate a material change in conditions in China, it did

22   not abuse its discretion in denying her motion as untimely


                                       4
1    and number-barred.      See 8 U.S.C. § 1229a(c)(7)(A), (C).         We

2    do not reach the BIA’s alternative basis for denying Lin’s

3    motion;   i.e.,   her   failure   to   establish   her   prima   facie

4    eligibility for relief.     See INS v. Bagamasbad, 429 U.S. 24,

5    25 (1976) (“As a general rule courts and agencies are not

6    required to make findings on issues the decision of which is

7    unnecessary to the results they reach.”).

8        For the foregoing reasons, the petition for review is

9    DENIED.   All pending motions and applications are DENIED and

10   stays VACATED.

11                             FOR THE COURT:
12                             Catherine O’Hagan Wolfe,
13                             Clerk of Court
14




                                       5